By the Court.
No case can be shewn, where an order was deemed bad, because the examination did not appear on the face of the order.
Comb .474. is a book of no great authority, and this case is contradicted by many others.—We are of opinion that it is not necessary that an examination should appear on the face of the order; nor is it necessary that the examination of any person should be set forth. If any pauper was injured by a removal, the remedy might be *29had here, on information; and, though it will not restore him, yet he might have complained to the sessions, where every thing was open.
The order of Sessions confirmed, with costs.